DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 02 January 2020, this is a First Action Non-Final Rejection on the Merits.  Claims 1-9 are currently pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penny et al (US 11,234,781 B2, hereinafter Penny) .
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Penny discloses a surgical robotic system, comprising: 
a user interface operable by a user (Figure 1; at least as in column 2, lines 18-38 and column 3, lines 21-39, wherein the surgeon console includes a user interface); 
at least two surgical instruments (Figure 1, surgical instruments 10a, 10b, 10c; at least as in column 2, lines 18-38); 
at least two robotic manipulators (Figure 1, robotic arms 14, 15, 16; at least as in column 2, lines 18-38) on which the at least two surgical instruments are positioned, said robotic manipulators moveable to cause movement of the instruments; 
wherein a first one of said robotic manipulators is operatively assigned to the user interface for movement of a first one of the surgical instruments in response to user input signals generated from the user control at the user interface, said first one of the surgical instrument thereby under control as a primary control instrument (at least as in column 2, line 63-column 3, line 20 and column 3, lines 29-39, wherein the one or more surgical instrument(s) is/are designated as primary instrument(s) and/or secondary instrument(s), and further wherein the designated “primary instrument” is directly controlled based on user input); 
wherein the system is configured to generate dynamic control signals based on a vector defined by the position of the primary control instrument relative to a second one of the surgical instruments operable as a dynamically controlled instrument, and wherein a second one of said robotic manipulators is moveable in response to said dynamic control signals to move the dynamically controlled instrument (at least as in column 3, lines 21-63 and column 4, lines 30-67, wherein the one or more surgical instrument(s) is/are designated as primary instrument(s) and/or secondary instrument(s), and further wherein the designated “secondary instrument” is dynamically (i.e. passively) controlled based on the movement of the primary instrument, as exemplified by the disclosed “mirror” and “matched” mode(s)).
Regarding claim 2, Penny further discloses where the dynamic control signals cause movement of the dynamically controlled instrument based on a vector defined by the position of the primary control instrument to the dynamically controlled instrument (at least as in column 3, lines 21-63 and column 4, lines 30-67, specifically wherein the designated “secondary instrument” is dynamically (i.e. passively) controlled based on the movement of the primary instrument, as exemplified by the disclosed “mirror” and “matched” mode(s), and further as discussed regarding the “matched” mode, wherein the “direction of movement may be defined by the vector of the instrument shaft…” and further wherein, “the vector for each instrument may be determined using the kinematics of the robotic manipulator...”).
Regarding claim 9, Penny discloses a robot-assisted surgical system comprising: 
a user interface operable by a user (Figure 1; at least as in column 2, lines 18-38 and column 3, lines 21-39, wherein the surgeon console includes a user interface); 
a first robotic manipulator (Figure 1, robotic arms 14, 15, 16) having a first surgical instrument (Figure 1, surgical instruments 10a, 10b, 10c; at least as in column 2, lines 18-38); 
a second robotic manipulator (Figure 1, robotic arms 14, 15, 16) having a second surgical instrument (Figure 1, surgical instruments 10a, 10b, 10c; at least as in column 2, lines 18-38); 
at least one processor and at least one memory (Figure 1, control unit 30; at least as in column 2, lines 18-38), the at least one memory storing instructions executable by said at least one processor to: 
receive user input in response to movement of the input device by a user and cause the manipulator to move the first surgical instrument in response to the user input (at least as in column 2, line 63-column 3, line 20 and column 3, lines 29-39, wherein the one or more surgical instrument(s) is/are designated as primary instrument(s) and/or secondary instrument(s), and further wherein the designated “primary instrument” is directly controlled based on user input), determine a vector defined by the position of the first surgical instrument relative to the second surgical instrument, generate dynamic control signals based on the determined vector, and cause the manipulator to move the second surgical instrument in response to said dynamic control signals (at least as in column 3, lines 21-63 and column 4, lines 30-67, specifically wherein the designated “secondary instrument” is dynamically (i.e. passively) controlled based on the movement of the primary instrument, as exemplified by the disclosed “mirror” and “matched” mode(s), and further as discussed regarding the “matched” mode, wherein the “direction of movement may be defined by the vector of the instrument shaft…” and further wherein, “the vector for each instrument may be determined using the kinematics of the robotic manipulator...”).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner particularly notes U.S. Patent 8,620,473 B2, issued to Diolaiti et al. (hereinafter Diolaiti), which discloses a medical robotic system with a user interface comprising multiple input devices for controlling one or more robotic manipulators each of which include a tool provided at the distal end of each respective robotic manipulator.  Diolaiti goes on to teach wherein a surgeon directly controls movement of an associated (i.e. primary) slave manipulator with said input device while indirectly (i.e. passively, dynamically, etc.) controlling movement of one or more non-associated (i.e. secondary instruments) slave manipulators.  Examiner notes wherein Diolaiti appears to read on at least the currently provided independent claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664